DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Li on July 26, 2022.

The application has been amended as follows: 

6. (Amended) The method according to claim 1, further comprising: responsive to the head noun phrase not being present in the initial taxonomy, evaluating, by the computer, whether a last word of the head noun phrase is present the initial taxonomy; and responsive to evaluating the last word of the head noun phrase is present in the initial taxonomy, mapping, by the computer, the respective term of the current entry to the updated taxonomy.  
7. (Amended) The method according to claim 1, further comprising: responsive to the head noun phrase not being present in the initial taxonomy, evaluating, by the computer, whether a see also term is present in a particular definition of another entry from among the one or more pairs; responsive to detecting the see also term in the particular definition of the another entry, attempting to map, by the computer system, the another entry to the initial taxonomy to generate the updated taxonomy; and responsive to mapping the another entry to the initial taxonomy to generate the updated taxonomy, mapping the current entry to a same node as the another entry in the updated taxonomy.
16. (Amended) The computer system according to claim 11, further comprising: program instructions, responsive to the head noun phrase not being present in the initial taxonomy, to evaluate whether a last word of the head noun phrase is present the initial taxonomy; and program instructions, responsive to evaluating the last word of the head noun phrase is present in the initial taxonomy, to map the respective term of the current entry to the updated taxonomy.  
17. (Amended) The computer system according toclaim 11, further comprising: program instructions, responsive to the head noun phrase not being present in the initial taxonomy, to evaluate whether a see also term is present in a particular definition of another entry from among the one or more pairs; program instructions, responsive to detecting the see also term in the particular definition of the another entry, to attempt to map the another entry to the initial taxonomy to generate the updated taxonomy; and Docket No.: P201810016US019Application No.: 16/797,430 Reply to Final Office Action of 05/10/2022 program instructions, responsive to mapping the another entry to the initial taxonomy to generate the updated taxonomy, to map the current entry to a same node as the another entry in the updated taxonomy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657